7 N.Y.3d 887 (2006)
In the Matter of NORMAN I. SAFERSTEIN, Appellant,
v.
LAWYERS' FUND FOR CLIENT PROTECTION, Respondent.
Court of Appeals of New York.
Submitted October 16, 2006.
Decided November 20, 2006.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant's motion for leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.